Judgment reversed and judgment for plaintiff in error. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed; and this court coming now to render such judgment as the circuit court should have rendered
It is ordered and adjudged that the petition of plaintiffs be and the same hereby is dismissed, this court being of the opinion that the estate devised to Ada May Sheffield by Rebecca J. Clay in item sixth of her will was an estate tail and that upon her death without children the real estate mentioned in said item reverted to the heirs at law of said Rebecca J. Clay, subject to the estate of Thomas J. Clay therein under item fifth.
Nichols, C. J., Johnson, Donai-iue, Newman and Wilkin, JJ., concur.